Citation Nr: 9911253	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral hip disorders.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral knee disorders.  

3.  The propriety of the initial 30 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	To be Clarified



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the RO, 
which granted service connection for PTSD and assigned a 30 
percent evaluation for this disorder, and denied a claim for 
an increased rating, in excess of 20 percent, for service-
connected lumbosacral strain, as well as denied service 
connection for bilateral hip and knee disorders.  The veteran 
timely appealed these determinations.

As a preliminary matter, the Board notes that the claims for 
service connection for bilateral hip and knee disorders were 
previously denied in March 1990, and February 1977.  As the 
laws and regulations regarding finality of unappealed 
determinations and reopening of previously disallowed claims 
(See 38 C.F.R. §§ 5108, 7105 (West 1991) and 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 1998)) are applicable to 
adjudication of those claims, these issues have been 
recharacterized accordingly.  

The Board also notes that the RO considered the PTSD claim as 
one for an increased rating.  However, inasmuch as the 
veteran has appealed the initial evaluation assigned in 
conjunction with the grant of service connection for PTSD, 
the PTSD issue is best characterized as on the title page of 
this decision.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  


REMAND

Initially, the Board notes that the veteran's intention with 
regard to his representation in the instant appeal is 
unclear.  The VA claims file contains the appellant's May 
1982 Appointment of Veterans Service Organization as 
Claimant's Representative, in favor of the Veterans of 
Foreign Wars, Inc. (VFW), regarding a prior appeal.  While no 
revocation is presently of record, the instant appeal 
originated from a January 1996 claim filed on behalf of the 
veteran by a private attorney, David J. Hango, of Healy & 
Falk, who identified himself as having been retained to 
represent the veteran in the appeal.  However, the RO failed 
to request that the veteran submit an executed power of 
attorney should he desire to be so represented.  The 
veteran's intention in this regard was further confused as he 
appeared to be represented by the VFW at his personal hearing 
at the RO in March 1997.  Additionally, in March 1999, an 
informal hearing presentation was received at the RO from the 
VFW.  

Accordingly, written clarification should be obtained from 
the veteran as to his intentions with regards to 
representation, and he should be informed of his need to 
submit an executed power of attorney and revocation of 
existing power of attorney with the VFW, should he so desire.  
The RO should specifically inform the veteran of his need to 
appoint only one organization or attorney as his 
representative in the appeal, as mandated by 38 C.F.R. 
§ 20.601 (1998).  

The Board additionally notes that private and VA treatment 
records may exist which have not been requested or obtained 
by the RO for use in the appeal.  Both at this personal 
hearing in May 1997 and on VA PTSD examination in February 
1998, the veteran indicated that he had received treatment 
for service-connected PTSD from the VA's  "Brick Town 
Clinic" and Dr. Kremins.  (A November 1995 private medical 
statement specifies that other identified private treatment 
records are no longer available).  While VA treatment records 
dated from November 1996 to February 1997 are from the 
facility identified from the veteran, this is not clear as 
these record are devoid of any specific identification.  An 
attempt should be made to obtain copies of all outstanding VA 
treatment records from the VA facility identified by the 
veteran, to include both earlier and later records, to 
present.

As regards service-connected lumbosacral strain, the March 
1996 VA joints examination indicates that the veteran had 
recently undergone physical therapy under the direction of 
his physician, Dr. J. Delsordo, and the veteran indicated 
that he recently resumed chiropractic care from Dr. Perone.  
After obtaining authorizations from the veteran, the RO 
should obtain and associate with the record all outstanding 
private medical treatment records, to include those Drs. 
Delsordo and Perone.  

As regards the evaluation of service-connected PTSD, the 
evidence of record shows multiple psychiatric diagnoses on VA 
examinations in March 1996 and February 1998, including PTSD, 
an anxiety disorder, and a depressive disorder.  However, the 
symptoms of, and impairment resulting from, service-connected 
PTSD have not been distinguished from the veteran's 
nonservice-connected psychiatric conditions.  Accordingly, 
the veteran should be scheduled to undergo psychiatric 
examination, following which the examiner should to the 
extent possible, distinguish symptoms attributable to PTSD 
from other diagnosed psychiatric disorder(s), assign and 
explain the meaning of a Global Assessment of Functioning 
(GAF) Score for the veteran's overall psychiatric impairment, 
and explain the percentage or degree of impairment of that 
score that represents impairment due solely to PTSD.  If the 
examiner is not able to distinguish the symptoms/degree of 
impairment due to PTSD from any other diagnosed psychiatric 
disorder, the RO should consider the decision of Mittleider 
v. West, 11 Vet. App. 181 (1998) (prescribing that, under 
such circumstances, the reasonable doubt doctrine dictates 
that all psychiatric symptoms be attributed to the service-
connected disability), in the adjudication of the claim. The 
RO should also consider whether a "staged rating," as 
prescribed in the Fenderson case is appropriate for the PTSD 
claim.  

Furthermore, Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
scheduler criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; felucca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  However, the reports of VA joint examinations 
conducted in March 1996 and February 1998 (for which the 
examiner did not have the claims file) do not include 
sufficient findings to make any determinations as regards the 
factors noted above.  For that reason, the veteran should 
undergo a comprehensive orthopedic examination in connection 
with claim for an increased rating for lumbosacral strain, to 
include comprehensive review of the claims file, and findings 
on the relevant factors noted above.

As a final matter, as noted in the INTRODUCTION, above, the 
claims for bilateral hip and knee disorders were previously 
denied, and those denials were not appealed.  Inexplicably, 
however, the RO adjudicated the claims on a de novo basis, 
without discussion of the applicability of the laws and 
regulations governing finality of unappealed denials and 
reopening of previously disallowed claims, cited to above.  
Accordingly, on remand, the RO should reajudicate those 
issues in light of the applicable laws and regulations and, 
if the claims remain denied, furnish the veteran and his 
representative the applicable laws and regulations and the 
reasons and bases underlying the denial of the claims in a 
Supplemental Statement of the Case, and afford them the 
appropriate time period to respond thereto.

Accordingly, this case is hereby REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he clarify his intention 
with regard to representation in the 
appeal.  The veteran should be informed 
that he must chose only one 
representative in the appeal, and that if 
he desires to be represented by a private 
attorney, that he needs to submit the 
appropriate, signed and completed 
appointment of representation (power of 
attorney), with a written and executed 
revocation of the June 1983 VA Form 21-
22, Appointment of Veterans Service 
Organization as Claimant's Representative 
with VFW.  The RO should caution the 
veteran that no further action can be 
taken on his appeal until he responds to 
the above request and completes all 
necessary actions in connection 
therewith. 

2.  The RO should obtain and associate 
with the claims file, all pertinent 
outstanding VA medical records, to 
present, pertaining to hospital and out-
patient treatment, individual or group 
therapy, including physical therapy and 
PTSD clinic treatment, from the VA 
Medical Center in Newark, New Jersey, and 
the VA's "Brick Town Clinic." 

Additionally, after obtaining necessary 
releases from the veteran, the RO should 
obtain and associate with the claims file 
all pertinent outstanding private 
treatment records, to present, from Drs. 
Delsordo and Perone, and any other source 
identified by the veteran.  If any 
requested records are unavailable or any 
search otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  

3.  After associating all available 
pertinent records with the claims file, 
the RO should schedule the veteran to 
undergo VA psychiatric examination to 
determine the severity of service-
connected PTSD.  The veteran's claims 
file and a complete copy of this REMAND 
must be made available and be reviewed by 
the examiner in connection with the 
examination.  All indicated tests and 
studies should be accomplished, to 
include psychological testing, and all 
pertinent clinical findings should be 
reported in detail.  Regarding the 
latter, the examiner should specifically 
render findings with respect to the 
existence and extent of memory loss; 
depressed mood; anxiety; panic attacks; 
sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  

If more than one psychiatric disorder is 
diagnosed, the examiner distinguish the 
symptomatology attributable to the other 
diagnosed disorder(s) from that 
attributable to his PTSD, and indicate 
the portion or percentage of the assigned 
GAF score representing impairment due to 
PTSD.  However, if the examiner is unable 
to distinguish symptoms/impairment 
attributable to PTSD from that 
attributable to other diagnosed 
disorder(s), he should clearly so state. 

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record, if necessary) should be set forth 
in a typewritten report.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

4.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the current severity of his 
lumbosacral strain.  All indicated tests 
and studies should be accomplished, to 
include X-ray studies, and range of 
motion studies, reported in degrees (with 
standard degrees of motion provided, for 
comparison purposes), and all clinical 
findings should be reported in detail.  
The veteran's claims folder, along with a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
examiner.  

The veteran's complaints should be 
recorded in full.  The examiner should 
specifically note whether there is 
objective evidence of any weakened 
movement, excess fatigability with use, 
incoordination, painful motion or and 
pain with use.  These determinations 
should, if feasible, be expressed in 
terms of degrees of additional range of 
motion loss.  The examiner should also 
indicate whether and the frequency with 
which the veteran experiences additional 
functional loss during flare-ups and, if 
feasible, express this in terms of 
additional degrees of lost motion.  If 
the examiner is unable to provide any of 
the requested information, he should 
clearly so state, and indicate why.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions drawn (with 
citation, as necessary, to specific 
evidence of record) in a typewritten 
report.

5.  Thereafter, the RO should review the 
examination reports to determine if each 
is in compliance with this REMAND.  If 
any is deficient in any manner, it should 
be returned, along with the claims file, 
for immediate corrective action. 

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the claims on appeal on the 
basis of all evidence of record, 
including that added to the record since 
the last supplemental statement of the 
case, and in light of all pertinent legal 
authority.  The RO should provides a full 
discussion of the reasons and bases for 
its determination, addressing all 
concerns noted in this REMAND.

7.  If any decision remains adverse to 
the veteran, he and any duly appointed 
representative (see paragraph 1,  above) 
should be furnished a supplemental 
statement of the case and be provided the 
applicable opportunity to respond 
thereto, before the case is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


